[Cite as State v. Turner, 2022-Ohio-1240.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                             No. 110797
                 v.                                :

ISAIAH TURNER,                                     :

                 Defendant-Appellee.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: April 14, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-646107-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel Van, Assistant Prosecuting Attorney,
                 for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Jonathan Sidney, Assistant Public Defender, for appellee.


EILEEN T. GALLAGHER, P.J.:

                Plaintiff-appellant, the state of Ohio, appeals the sentence imposed on

defendant-appellee, Isaiah Turner (“Turner”), and claims the following error:

        The trial court erred when it found S.B. 201 to be unconstitutional and
        did not impose and indefinite sentence pursuant to S.B. 201.
            In accordance with this court’s en banc decision in State v. Delvallie,

8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, we reverse the trial court’s

judgment and remand the case to the trial court for resentencing in accordance with

the provisions of Am.Sub.S.B. No. 201, 2018 Ohio Laws 157, the Reagan Tokes Law.

                       I. Facts and Procedural History

            The Reagan Tokes Law provides that sentences imposed on “qualifying

felonies” will consist of a minimum term selected by the sentencing judge from a

range of terms set forth in R.C. 2929.14(A) and a maximum term determined by

formulas set forth in R.C. 2929.144. The Reagan Tokes Law, as defined under R.C.

2901.011, went into effect on March 22, 2019. Thus, the law was in effect when

Turner committed the offenses giving rise to this case in July 2019.

            Turner pleaded guilty to one count of attempted aggravated robbery,

with a one-year firearm specification as alleged in Count 1; and one count of having

weapons while under disability as alleged in Count 3. The offense originally charged

in Count 2 was nolled. As a second-degree felony, the attempted aggravated robbery

charge was a “qualifying felony” under R.C. 2929.144 and was subject to the

imposition of indefinite sentences.

            At the sentencing hearing, the court noted that the constitutionality of

the Reagan Tokes Law was disputed in the Delvallie case that was then pending in

this court and declined to sentence Turner under the indefinite sentencing

provisions of the Reagan Tokes Law. (Tr. 23-24, 45, 47.) Applying the pre-S.B. 201
sentencing law, the court sentenced Turner to one year on the firearm specification

attendant to Count 1, to be served prior to and consecutive with four years on the

underlying attempted aggravated robbery charge. The court sentenced Turner to

three years on the having weapons while under disability charge and ordered that

sentence to be served concurrently with the four-year sentence on Count 1. The state

objected to the court’s decision to apply the pre-S.B. 201 sentencing law and now

appeals as of right.1

                               II. Law and Analysis

             In the sole assignment of error, the state argues the trial court erred in

failing to impose an indefinite sentence on Turner’s qualifying felony on grounds

that the Reagan Tokes Law was unconstitutional.

             In State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470

(en banc), this court overruled the arguments underlying the trial court’s finding

that the Reagan Tokes Law is unconstitutional. Thus, because the trial court did not

impose a sentence in accordance with the Reagan Tokes Law, the sentence is

contrary to law.

             The sole assignment of error is sustained.

             Accordingly, we reverse the sentence imposed by the trial court and

remand this matter to the trial court for resentencing.




      1R.C. 2953.08(B)(2) provides the state with an appeal as a matter of right in felony
cases where it alleges the sentence is contrary to law.
              This cause is reversed and remanded to the lower court for further

proceedings consistent with this opinion.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, PRESIDING JUDGE

EMANUELLA D. GROVES, J., and
SYLVIA A. HENDON, J.,* CONCUR

*(Sitting by assignment: Sylvia A. Hendon, J., retired, of the First District Court of
Appeals.)


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.